DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the metering device in claim 1; the liquid transport device in claims 8, 26 and 37; control unit in claims 7, 25 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "adjusting the pressure with the metering device to maintain or reestablish stability" in lines 17-18, however, the limitation is unclear. The claim requires the metering device to comprise a pressure sensor. However, it is not clear how the pressure sensor of the metering device adjusts the pressure. It is not clear how the pressure is adjusted and what elements/components of the metering device perform the adjustment. Further clarification is requested and appropriate corrosion is required. 	Claims 20-29 are rejected by virtue of their dependency on a rejected base claim.
Claim 30 recites the limitation "the metering device having a pressure sensor and a sterile filter in liquid connection between a liquid transport device comprising a pump 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 19, 30 and 32-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiTrolio et al (US 7,396,512) (hereinafter “’512”).
Regarding claim 19, ‘512 discloses a method for metering and storing liquids by means of a permanently open container, the method comprising:  	providing a container comprising a liquid reservoir in which at least one liquid is contained for storage (pipette (54)  containing fluid; see FIG. 2; col. 6, ll. 38-42), wherein the liquid reservoir has at least one opening that is permanently open (opening of the pipette (54) is permanently open; see FIG. 2), and a metering device positioned outside of the liquid reservoir that is configured to pass air into and out of the reservoir for a structure rather than function (see MPEP 2114). Furthermore, the intended uses of the metering device do not further define any structural features to the metering device but rather only define how the metering device may be used. The prior art 
Regarding claim 30, ‘512 discloses a method for metering and storing liquids by means of a permanently open container, the method comprising:  	providing a container comprising a liquid reservoir in which at least one liquid is contained for storage (pipette (54) containing fluid; see FIG. 2; col. 6, ll. 38-42) and having at least one opening, which is permanently open for a metered discharge of the at least one liquid from the liquid reservoir (opening of the pipette (54) is permanently open; see FIG. 2), and a metering device that is outside of the liquid reservoir, the metering device having a pressure sensor and a sterile filter arranged in liquid connection between a liquid transport device comprising a pump and the liquid reservoir (a metering device positioned above the pipette (54) for dispensing and aspiration of a predetermined quantity of fluid from and into said pipette (see claims 1 and 13), the metering device including a pressure sensor (sensors 66,68; col. 7, ll. 1-12), and a filter (col. 6, ll. 51-54)) positioned between the pipette (54) and a liquid transportation device including a pump (58; col. 6, lines 58-6, col. 6, line 65 to col. 7, line 1; col. 7, ll. 54-59; FIG. 2)); and  	monitoring pressure in at least one location in the container, and if a change in pressure is detected that is indicative of instability in a system formed of the container and the at least one liquid, initiating at least one reaction using the pump to maintain or reestablish stability (e.g. to detect whether the filter has been compromised, the pressure sensor (62) is employed to detect the pressure within the metering device, and 
Regarding claim 32, ‘512 further discloses wherein a gas phase is formed within the liquid reservoir and that at least one pressure sensor detects at least one pressure of the gas phase (see, e.g., col. 7, ll. 1-12).
Regarding claim 34, ‘512 discloses the method of claim 19 and thus potential future states can be predicted on the basis of detected values of the pressure and included in the evaluation of the need to initiate at least one preventive reaction. Furthermore, it should be noted that term “can be” render the claim limitation optional.
Regarding claim 35, ‘512 further discloses wherein a targeted movement of the liquid in the container (pipette (54)) is performed for the purpose of the metering by means of the movement of a gas phase (see claim 1).
Regarding claim 36, ‘512 further discloses wherein the metering and the at least one reaction are controlled by a shared control unit (controller (70); see FIG. 2).
Regarding claim 37, ‘512 further discloses wherein the metering and the at least one reaction are controlled by a shared liquid transport device (pump (56); see FIG. 2).
Regarding claim 38, ‘512 further discloses wherein the at least one liquid is discharged into a receptacle (see FIG. 2) through the at least one opening (see FIG. 2).
Therefore, ‘512 meets the limitations set forth in claims 19, 30 and 32 -38.
Claim(s) 1-2, 5-7, 10, 19-20, 23-25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torisawa (US 2006/0159593).
Regarding claim 1, Torisawa discloses a method for metering and storing liquids by means of a permanently open container, the method comprising:  	providing a container comprising a liquid reservoir in which at least one liquid is contained for storage and having at least one opening that is permanently open (FIGS. 3, 4 and 7: cartridges (2); ¶ [0050]), and a metering device positioned outside the liquid reservoir that is configured to pass air into and out of the reservoir for a metered discharge of the at least one liquid outward through the at least one opening (head main body comprising air nozzles (41A) having a nozzle main body (80A) and a nozzle head (81A); ¶¶ [0067]-[0068]; FIG. 7; the nozzles (41A,41B) seal the opening of the cartridges (2) in airtight manner; ¶¶ [0073], [0080], [0090]; FIGS. 7, 9A-9B; the metering device expels air with the air pressure exceeds a predetermined value; ¶¶ [0077] and [0079]), the metering device comprising a pressure sensor configured to monitor pressure within the container (the metering device includes a pressure sensor that measures the pressure within the air passages of the metering device; ¶¶ [0077], [0079]); and  	monitoring pressure in at least one location in the container with the pressure sensor, and if a change in pressure is detected that is indicative of instability in a system formed of the container and the at least one liquid, using the metering device to initiate or perform at least one reaction that maintains or reestablish stability (the metering device includes a pressure sensor that measures the pressure within the air passages of the metering device, and if the pressure exceeds a predetermined value, the relive valve is turned on to stabilize the system; ¶¶ [0077] and [0079]). 	Furthermore, it is noted that the recitation of functional language "to pass air into structure rather than function (see MPEP 2114). Furthermore, the intended uses of the metering device do not further define any structural features to the metering device but rather only define how the metering device may be used. The prior art discloses all of the structural features of the claimed metering device and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, the pressure adjustment counteracts or prevents at least one change of the discharging of the at least one liquid (i.e., maintaining the pressure within the air passages of the metering device would intrinsically prevent at least one change of the discharging of the at least one liquid).
Regarding claim 5, Torisawa discloses the method of claim 19 and thus potential future states can be predicted on the basis of detected values of the pressure and included in the evaluation of the need to initiate at least one preventive reaction. Furthermore, it should be noted that term “can be” render the claim limitation optional.
Regarding claim 6,
Regarding claim 7, Torisawa further discloses wherein the metering and the at least one reaction are controlled by a shared control unit (controller (24); see ¶¶ [0079]-[0081]; FIG. 6). 
Regarding claim 10, Torisawa further discloses wherein at least one liquid is discharged into a receptacle through the at least one opening (se FIG. 1A: cartridges (2) dispense fluid into containers (3,4)).
Regarding claim 19, Torisawa discloses a method for metering and storing liquids by means of a permanently open container, the method comprising:  	providing a container comprising a liquid reservoir in which at least one liquid is contained for storage and having at least one opening that is permanently open (FIGS. 3, 4 and 7: cartridges (2); ¶ [0050]), and a metering device fitted in a gas-tight manner to the liquid reservoir (head main body comprising air nozzles (41A) having a nozzle main body (80A) and a nozzle head (81A); ¶¶ [0067]-[0068]; FIG. 7; the nozzles (41A,41B) seal the opening of the cartridges (2) in airtight manner; ¶¶ [0073], [0080], [0090]; FIGS. 7, 9A-9B), the metering device comprising a pressure sensor configured to monitor pressure within the container (the metering device includes a pressure sensor that measures the pressure within the air passages of the metering device; ¶¶ [0077], [0079]); and  	monitoring pressure in at least one location in the container with the pressure sensor, and if a change in pressure is detected that is indicative of instability in a system formed of the container and the at least one liquid adjusting the pressure with the metering device to maintain or reestablish stability (the metering device includes a pressure sensor that measures the pressure within the air passages of the metering 
Regarding claim 20, the pressure adjustment counteracts or prevents at least one change of the discharging of the at least one liquid (i.e., maintaining the pressure within the air passages of the metering device would intrinsically prevent at least one change of the discharging of the at least one liquid).
Regarding claim 23, Torisawa discloses the method of claim 19 and thus potential future states can be predicted on the basis of detected values of the pressure and included in the evaluation of the need to initiate at least one preventive reaction. Furthermore, it should be noted that term “can be” render the claim limitation optional.
Regarding claim 24, Torisawa further discloses a targeted movement of the liquid in the container (cartridge (2)) is performed for the purpose of the metering or performance of the at least one reaction by means of the movement of a gas phase (by pressurizing the cartridge with air, the fluid within the cartridge is dispensed; see ¶¶ [0087]-[0100]).
Regarding claim 25, Torisawa further discloses wherein the metering and the at least one reaction are controlled by a shared control unit (controller (24); see ¶¶ [0079]-[0081]; FIG. 6). 
Regarding claim 27,
Therefore, Torisawa meets the limitations set forth in claims 1-2, 5-7, 10, 19-20, 23-25 and 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torisawa as applied to claims 1 and 27 above.
Regarding claims 12 and 29, Torisawa discloses the method according to claims 1 and 27.  	Torisawa discloses the claimed receptacle but does not explicitly discloses a lid attached to the receptacle. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a lid with the receptacle of Torisawa since the lid is a well-known component to be used with containers containing liquid. One of ordinary skill in the art would have been motivated to have made said modification so as to prevent the fluid within the receptacle from spilling or evaporating during transport or when not in use. 
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘512 as applied to claim 30 above.
Regarding claim 40, ‘512 discloses the method according to claim 40.  	‘512 discloses the claimed receptacle but does not explicitly discloses a lid attached to the receptacle. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have employed a lid with the receptacle of ‘512 since the lid is a well-known component to be used with containers containing liquid. One of ordinary skill in the art would have been motivated to have made said modification so as to prevent the fluid within the receptacle from spilling or 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-12 and 19-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799